MAIN, Judge,
dissenting.
I believe that, under this Court’s standard of review, the State presented minimally sufficient evidence to support the submission of the case to the jury, and, the jury having resolved any conflicts in the evidence or credibility choices adversely to Reck, this Court should not go behind the jury’s verdict. The State introduced the child victim’s medical records, and I believe that those records, coupled with the mother’s testimony that the child’s ear was almost cut off in the collision, that the child had several scars, and that the child had yet to have another surgery to remove a keloid from his shoulder met the State’s burden of showing the child victim’s injuries to be serious physical injuries under the statute defining first-degree assault. There is no requirement that the State introduce expert testimony regarding the victim’s injuries. Thus, I would affirm Reek’s conviction and sentence. For this reason, I respectfully dissent.